Pee Cúeiam,
We quite agree, with the learned judge of the orphans’ court that the register was right in refusing the issue prayed for, and that, from the evidence presented by the caveators alone, it sufficiently appears that a verdict against the validity of the will and codicils should not be permitted to stand. The issues, that the testator had not sufficient testamentary capacity, and that his will was the result of undue influence, are not sustain*267ed by the evidence. There was, at most, but a scintilla, not sufficient to sustain a verdict against the will. A discussion of some 300 pages of testimony would be as uninteresting as useless.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.